AMENDMENT NO. 1 TO EKLUTNA POWER PURCHASE AGREEMENT

This AMENDMENT NO. 1 TO EKLUTNA POWER PURCHASE AGREEMENT, dated as of the 27th
day of September, 2019 (this “Eklutna PPA Amendment”), is made and entered into
by and between (i) CHUGACH ELECTRIC ASSOCIATION, INC., an Alaska not-for-profit
electric cooperative corporation (“Purchaser”), and (ii) the MUNICIPALITY OF
ANCHORAGE, a political subdivision organized under the laws of the State of
Alaska (“Seller”). Purchaser and Seller are hereinafter referred to individually
as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Purchaser and Seller entered into that certain Eklutna Power Purchase
Agreement dated as of December 28, 2018 (the “Eklutna PPA”);

WHEREAS, Section 15.7 of the Eklutna PPA provides that Purchaser and Seller may
amend the Eklutna PPA upon the execution and delivery of a written agreement
executed by each Party; and

NOW, THEREFORE, pursuant to Section 15.7 of the Eklutna PPA and in consideration
for the premises and agreements hereinafter set forth, the Parties, intending to
be legally bound, agree as follows:

1. Revision to Section 15.11.  The following sentence is added at the end of
Section 15.11 of the Eklutna PPA:

It is the understanding of the Parties that this PPA, as a wholesale power
agreement between public utilities governed by AS 42.05.431(b), will not take
effect without the prior approval of the RCA, and will at all times after any
such approval be subject to the RCA’s continuing authority over wholesale power
agreements.

2. Effective Date and Incorporation of Terms of Eklutna PPA.  This Amendment
shall be deemed effective as of the Effective Date as defined in Exhibit A to
the Eklutna PPA and, without in any way limiting the effect of the amendment set
forth in Section 1 of this Amendment, shall be subject to all the terms and
conditions of the Eklutna PPA.

3. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement.  A signed copy of this Amendment delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Amendment.

[Remainder of the page intentionally left blank]

 

1

Amendment No. 1 to Eklutna PPA

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first written above by their respective officers and officials
thereunto duly authorized.

 /

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By /s/ William D. Falsey_________________

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By /s/ Lee D. Thibert___________________

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿



Signature Page to

Amendment No. 1 to Eklutna PPA

between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------